DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over “Chemical bonding, conductive network, and thermoelectric performance of the ternary semiconductors Cu2SnX3 (X=Se,S) from first principles” by Xi et al. (hereinafter Xi) in view of “Low thermal conductivity in ternary Cu4Sn7S16 compound” by Bourges et al. (hereinafter Bourges).
Regarding claims 1 and 2, Xi discloses a thermoelectric material, Cu2SnS3 (page 155201-2, para 4) which comprises copper, tin, and sulfur, wherein 
a ratio A/B of the number A of copper atoms to the number B of tin atoms is 2, which falls completely within the instantly claimed range of 0.5 to 2.5, a content of a metal element other than copper and tin is 0, which falls completely within the instantly claimed range of 5 mol% or less with respect to total metal elements, and 
the thermoelectric material has a thermal conductivity less than 1.0 W/(m·K) at 200 to 400°C (475 to 675K, which is 201.85 to 401.85 C, Fig. 15) and has a lattice thermal conductivity less than 0.8 W/(m·K) at 80 to 200°C (Fig. 15, 355 to 475 K, which is 81.85 to 201.85 C).
Xi is silent regarding the limitation “wherein the thermoelectric material is a sintered product”.
However, Bourges does teach a copper tin thermoelectric material (abstract) wherein the thermoelectric material is a sintered product (page 181, para 6) with a thermal conductivity of less than 1.0 W/(m-k) at 200 to 400 C (Fig. 10(b)).
It would be obvious to one of ordinary skill in the art to employ a sintered thermoelectric material as set forth in Bourges as the thermoelectric material of Xi to .

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0288987 A1 to Radu et al. (hereinafter Radu) in view of Xi.
Regarding claims 1 and 2, Radu discloses a thermoelectric material, Cu2Sn3 (para [0020]), which comprises copper, tin, and sulfur, wherein 
a ratio A/B of the number A of copper atoms to the number B of tin atoms is 2, which falls completely within the instantly claimed range of  0.5 to 2.5, a content of a metal element other than copper and tin is 0, which falls completely within the instantly claimed range of 5 mol% or less with respect to total metal elements.  
The reference is silent regarding a thermal conductivity less than 1.0 W/(m·K) at 200 to 400°C or a lattice thermal conductivity less than 0.8 W/(m·K) at 80 to 200°C.  However, see MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  Therefore, one of 
However, Bourges does teach a copper tin thermoelectric material (abstract) wherein the thermoelectric material is a sintered product (page 181, para 6) with a thermal conductivity of less than 1.0 W/(m-k) at 200 to 400 C (Fig. 10(b)).
It would be obvious to one of ordinary skill in the art to employ a sintered thermoelectric material as set forth in Bourges as the thermoelectric material of Radu to provide a thermoelectric device with improved performance in a variety of applications (Radu, para [0131] and Bourges, page 180).

Regarding claims 3 and 11, Radu in view of Bourges discloses the thermoelectric material according to claims 1 and 2.  Radu further discloses having a crystal grain size of about 1 nm to about 500 nm (para [0061]), which overlaps the instantly claimed range of 100 nm or less.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.

Regarding claim 4, Radu in view of Bourges discloses a thermoelectric conversion device (Radu, para [0016]), comprising: the thermoelectric material according to claim 1.  The device is a photovoltaic cell which requires a conductor connected to the thermoelectric material to operate.

claim 5, Radu discloses a powder for a thermoelectric material, Cu2Sn3 (para [0020]), which comprises copper, tin, and sulfur, wherein 
a ratio A/B of the number A of copper atoms to the number B of tin atoms is 2, which falls completely within the instantly claimed range of 0.5 to 2.5, a content of a metal element other than copper and tin is 0, which falls completely within the instantly claimed range of 5 mol% or less with respect to total metal elements (para [0020]) and 
the powder for a thermoelectric material comprises particles having a particle diameter of about 1 nm to about 500 nm (para [0061]), which overlaps the instantly claimed range of 100 nm or less in an amount of 80% or more on a number basis (see MPEP 2144.05(I), cited above) but is silent regarding a sintered product. 
However, Bourges does teach a copper tin thermoelectric material (abstract) wherein the thermoelectric material is a sintered product (page 181, para 6).
It would be obvious to one of ordinary skill in the art to employ a sintered product as set forth in Bourges as the thermoelectric material of Radu to provide a thermoelectric device that can be used in a variety of applications (Radu, para [0131] and Bourges, page 180).

Regarding claim 8, Radu discloses a method for producing a thermoelectric material Cu2SnS3 (para [0020], comprising:
preparing a liquid mixture comprising a copper compound, a tin compound, and a sulfur compound and/or a simple substance of sulfur (para [0046]-[0052] and [0054]) in an organic solvent (surface coating/dispersing agents can be the solvent, para [0022] 
and
placing the liquid mixture in an environment filled with an inert gas (para [0056]) and having a temperature between about 300 and about 800 C (para [0055]), which overlaps the instantly claimed range of 150 to 350°C (see MPEP 2144.05(I), cited above) for a predetermined period of time (the time it takes to remove substantially all water and/or organic species, para [0055]) to carry out synthesis of a thermoelectric material but fails to expressly recite a sintering step.
However, Bourges does teach method of making a copper tin thermoelectric material (abstract) wherein a thermoelectric material powder is sintered (page 181, para 6).
It would be obvious to one of ordinary skill in the art to employ the sintering step of Bourges in the Radu process to crystallize the thermoelectric powder (Radu, para [0021] and Bourges, page 181) and thereby provide a pure crystalline thermoelectric material with no undesirable secondary phases (Bourges, page 181 and Radu, para [0007] and [0189]).  

Regarding claims 9 and 10, Radu in view of Bourges discloses the method for producing a thermoelectric material according to claim 8.  Radu further discloses wherein the sulfur compound is an organic sulfur compound (para [0034]), and wherein .

Response to Arguments
Applicant’s arguments, see page 5, filed 12/29/1, with respect to the rejection(s) of claim(s) 1 and 2 under 102(a)(1) as anticipated by Xi have been fully considered and are persuasive.  Xi is silent regarding a sintered product. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bourges.  Bourges teaches a sintered thermoelectric product. 
Applicant also argues that materials can have different thermal conductivities based on processing.  However, Xi is silent regarding processing and expressly discloses thermal conductivities that fall within the instantly claimed ranges. 

Applicant’s arguments, see page 7, filed 12/29/21, with respect to Bourges have been fully considered and are persuasive.  The newly amended claims require a higher A/B ratio than the ratio cited in Bourges. Therefore, the 102(a)(1) rejection of claim 1 as anticipated by Bourges has been withdrawn. 
The 103 rejection of claims 2, 3, 5 and 8 as obvious over Bourges has also been withdrawn.

Applicant’s arguments, see pages 7-8, filed 12/29/1, with respect to the rejection(s) of claim(s) 1-5 and 8-11 under 103 as obvious over Radu have been fully considered and are persuasive.  Radu is silent regarding a sintered product. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bourges.  Bourges teaches a sintered thermoelectric product. 

Allowable Subject Matter
Claims 6 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Radu, teaches a method of producing a thermoelectric material but does not teach or suggest application of a pressure of 0.5 to 9 MPa.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734